Citation Nr: 0833072	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for bilateral perforated eardrums, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO), which determined that new and material evidence 
had not been received to reopen a service connection claim 
for bilateral perforated eardrums.  The veteran disagreed 
with the decision. 


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied the 
veteran's claim of service connection for bilateral 
perforated eardrums; the veteran was provided notice of the 
decision and of his appellate rights.  

2.  The veteran did not appeal the May 1995 rating decision, 
and such decision became final.  

3.  The evidence received since the RO's May 1995 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's service connection claim for 
bilateral perforated eardrums.

4.  Medical evidence of record does not show that the veteran 
currently has perforated eardrums, bilaterally. 

5.  There is no evidence to indicate that a pre-existing 
disability of perforated bilateral eardrums was aggravated 
during active service.     



CONCLUSIONS OF LAW

1.  The RO's unappealled May 1995 decision that denied 
service connection for bilateral perforated eardrums 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1994) (current 
version 2007).

2.  Evidence received since the RO's May 1995 rating decision 
is new and material; the claim of entitlement to service 
connection for bilateral perforated eardrums is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

3.  Bilateral perforated eardrums were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the veteran's new and material evidence claim for bilateral 
perforated eardrums, the Board concludes that the VCAA does 
not preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


B.  Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran initially filed a service connection claim for 
bilateral perforated eardrums in January 1995.  In a May 1995 
rating decision, the RO denied service connection for a 
bilateral perforated eardrums condition on the basis that 
such condition pre-existed the veteran's service entrance, 
and was not shown to have been aggravated therein beyond its 
natural progression.   Because the veteran did not submit a 
Notice of Disagreement to initiate appellate review and 
submit a Substantive Appeal to perfect an appeal of the RO's 
May 1995 rating decision, that determination became final, 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1994) (current 
version 2007).  The evidence of record when the RO decided 
the claim in May 1995 included the veteran's service medical 
records (SMRs).  

In November 2002, the veteran sought to reopen his service 
connection claim for bilateral perforated eardrums.  In a 
February 2004 rating decision, the RO denied the veteran's 
application to reopen on the basis that new and material 
evidence had not been received.  

Evidence associated with the claims folder since the May 1995 
rating decision includes statements and written argument 
submitted by or on behalf of the veteran; private and state 
medical records; and a formal finding regarding the 
unavailability of the veteran's SMRs and clinical records 
from William Beaumont Army Medical Center. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
bilateral perforated eardrums.  In this regard, the veteran 
has submitted an October 2003 statement, in which he 
indicated that he was exposed to jet fuel in both ears that 
"ate [his] eardrums away."  Also, in the November 2006 
statement, the veteran reported that he retained scar damage 
and a loss of hearing in both ears after exposure to jet 
fuel.      

Presuming the veteran's October 2003 and November 2006 
statements credible for the purpose of reopening the service 
connection claim, the Board finds that such evidence, either 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the bilateral perforated eardrums claim.  38 
C.F.R. 3.156(a).  The veteran's statements suggest that his 
pre-existing bilateral perforated eardrums were aggravated 
during service, and therefore raise a reasonable possibility 
of establishing the claim.  See id.  As such, the Board finds 
that the October 2003 and November 2006 statements are 
considered new and material for the purpose of reopening the 
service connection claim for bilateral perforated eardrums, 
and such claim is therefore reopened.   



II.  Merits of the Veteran's Service Connection Claim  

A.  Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied by a December 2002 
letter.  This letter fully addressed all three notice 
elements; informed the veteran of what evidence was required 
to substantiate his service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.     

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of SMRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

Unfortunately, the veteran's SMRs are not associated with the 
claims folder.  After extensive efforts to locate such 
records, VA, in a June 2007 memorandum, issued a formal 
finding that the veteran's SMRs, as well as other federally 
maintained medical records, are unavailable.  In cases such 
as these, where the SMRs are unavailable, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 
19 Vet. App. 215 (2005).             

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
personnel records, state medical records, private medical 
records, and statements provided by the veteran and his 
representative.  The veteran requested a hearing before the 
Board, and one was scheduled for January 2008; however, he 
failed to appear for the hearing.  He later explained, in a 
January 2008 letter, that he is unavailable for a hearing.  
Therefore, the Board considers his hearing request to have 
been withdrawn.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Legal Criteria and Analysis

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  As noted, in cases such as these where the 
veteran's service medical records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).             

On review of all evidence of record, the Board finds that 
service connection for bilateral perforated eardrums is not 
warranted.  There is no current objective evidence of a 
disability of the eardrums.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  38 
U.S.C.A. §§ 1110, 1131.  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

In this case, the evidence shows no conclusive evidence of 
the current existence of any chronic disability of eardrums, 
and therefore, the claim must be denied on the basis that 
there is no current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of a current disability, it is not necessary 
to discuss whether any eardrum disability was incurred or 
aggravated during service.  However, the Board is cognizant 
of the Board's heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule, given the unavailability of the SMRs.  O'Hare, 1 
Vet. App. at 367; Cromer, 19 Vet. App. at 215.  

Even assuming, for purposes of this analysis only, that a 
current disability of the eardrums exists, the veteran's 
claim must still be denied.  Although the SMRs are currently 
unavailable, the Board notes that the RO, in May 1995, had 
the benefit of reviewing such records.  The RO, in its May 
1995 rating decision noted that the veteran's enlistment 
examination report showed scarring and retraction of the 
eardrums.  As such, the presumption of soundness does not 
attach.  See Monroe, 4 Vet. App. at 515; Green, 1 Vet. App. 
at 322; 38 C.F.R. § 3.304(b).  A pre-existing disability of 
the eardrums is shown.    

The next step of the inquiry is to determine whether the pre-
existing disability of the eardrums was aggravated in 
service.  A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to a 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  However, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(b); Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

The evidence does not show that any current perforated 
eardrums underwent a permanent worsening or increase in 
severity during service beyond their natural progression.  In 
the May 1995 rating decision, the RO indicated that the 
discharge examination showed "chronic otitis media with 
perforations, bilaterally, which existed prior to entrance on 
active duty."  The RO also noted that the veteran's 
discharge examination report reflected a history of having 
had two surgeries on the left ear with a return to normal 
hearing.  

The Board finds that the only evidence relating the veteran's 
perforated eardrums condition to service is the veteran's own 
statements.  The Board notes that the veteran is competent to 
describe his ear symptomatology.  See Layno, 6 Vet. App. at 
469.  However, the veteran's opinion, as to a medical matter, 
is without probative value, because he, as a layperson, is 
not competent to establish a medical diagnosis or draw 
medical conclusions; such matters require medical expertise.  
See, e.g., Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. 
at 494-95.    

In sum, there is no objective evidence showing that the 
veteran currently has bilateral perforated eardrums which are 
related to active service.  Therefore, the 


Board concludes that such disability was not incurred or 
aggravated by active duty.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral perforated eardrums has been 
received; to this extent, the appeal is granted.

Service connection for bilateral perforated eardrums is 
denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


